The prevailing opinion has discussed this case under five headings. I concur in numbers one, two, and five. I dissent as to numbers three, four, and the result, for the reasons I have set out in my opinion in the Logan Cache Knitting Mills case,Logan-Cache Knitting Mills v. Industrial Commission, 99 Utah 1,102 P. 495. Under heading No. 3, the prevailing opinion includes this: "* * * without power or jurisdiction to ORDER an alleged employer * * *." (Capitals mine). Naturally the Commission cannot insist that the alleged employer appear and actively contest or agree that he is such an employer as defined by the act; but if the alleged employer is properly "ordered," summoned," or "notified" — call the process by such name as you wish — and defaults, he will be bound by the decision of the Commission on that point as in any default, and bound as I have indicated in the Knitting Mills case to which reference is made above.